UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEROME BARNETT,

                               Plaintiff,

                        -against-

WESTCHESTER COUNTY/NORWOOD E.                                       19-CV-9976 (CM)
JACKSON CORRECTIONAL FACILITY; EMSA
                                                                   CIVIL JUDGMENT
MEDICAL DEPARTMENT; DOCTOR HARVEY
LOTHRINGER; LEGAL AID SOCIETY THERESA
GUGLIOTTA; NURSE WINTERS; DOCTOR
POTTER; WARDEN BURWELL, et al.,

                               Defendants.

         Pursuant to the order issued December 23, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit an updated prisoner authorization or pay the $400.00 in

filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 23, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
